DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments and amendments with respect to 35 USC 112 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9, 11-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Bisignani discloses that it is known to cache data generated by graph traversals to speed up computation of data. Enumerated paths can be stored and systems can access the cached data to speed up computations. E.g., col 64 lines 7-15. The teaching of Bisignani when paired with Choudhury is considered to render the independent claims obvious. Furthermore, the additional references relied upon in rejecting the dependent claims are considered to properly teach the limitations that are not found in Choudhury and Bisignani.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (U.S. Publication No. 2018/0329958 A1, hereinafter referred to as “Choudhury”) in view of Bisignani et al. (U.S. Patent No. 9,424,333 B1, hereinafter referred to as “Bisignani”). 
a computer-implemented method for traversing a graph in a graph database, the method comprising: (for traversing a graph database based on a request for an entity is considered to be intended use. It is also noted that “graph database” does not appear in any other part of the claims other than the preamble of the independent claim.)(method – reuse of subgraphs)(e.g., abstract, figure 4 and paragraphs [0059] and [0077])
generating a subgraph based on a first graph traversal of the graph in response to a search for an entity; (subgraph is generated based on a first graph traversal of searching for an entity)(e.g., abstract, figure 4 and paragraph [0077])
receiving a request for the entity; (query is entered by the user that is considered to include a request for a data in the entity of the graph)(e.g., abstract and paragraphs [0015]-[0017] and [0075])
retrieving the subgraph of the graph; (subgraph is retrieved of a graph – subgraph is associated with previous traversal of the graph for searching the entity)(e.g., abstract and paragraphs [0077]-[0078], [0087] and [0096])
determining a link to follow in the subgraph for a second graph traversal to the entity; (A link is determined to follow in the subgraph )(e.g., abstract, figure 3 and paragraphs [0087] and [0089])
retrieving the entity from the subgraph; (entity is retrieved since a match is found)(e.g., paragraphs [0087]-[0089] and [0160])
However, Choudhury does not appear to specifically disclose determining a version of data for the entity to select based on an availability status of each of a plurality of versions of data for the entity; fetching data corresponding to the entity from the graph when the determined version of the data for the entity is newer than a version of data for the entity in the subgraph; and fetching data corresponding to the entity from the subgraph when the determined version of the data for entity matches the version of data for the entity in the subgraph. 
On the other hand, Bisignani, which relates to dynamic and interactive report generation and editing based on automatic traversal of complex data structures (title), does disclose determining a version of data for the entity to select based on an availability status of each of a plurality of versions of data for the entity; (data generated by graph traversals may be cached to speed up computation of data – determining version of data within the stored enumerated paths and the graph to decide whether cache is valid)(e.g., col 64 lines 5-15)
fetching data corresponding to the entity from the graph when the determined version of the data for the entity is newer than a version of data for the entity in the subgraph; and (data is fetched from the graph when the version in the graph is newer and the cache data is invalid)(e.g., col 64 lines 10-15)
fetching data corresponding to the entity from the subgraph when the determined version of the data for entity matches the version of data for the entity in the subgraph. (data is fetched from the subgraph when the version in the graph matches the cache data)(e.g., col 64 lines 10-15).
Choudhury relates to a query graph that is decomposed of query subgraphs. E.g., abstract. In Choudhury, the subgraphs are queried continuously and the query graph is updated. However, Choudhury does not specifically disclose that an availability status of each of a plurality of versions of data for the entity is determined and fetching the entity from the graph when the version is newer than the subgraph and fetching the data from the subgraph when the versions 

Regarding claim 2, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Choudhury and Bisignami further discloses the method further comprising: determining the version of data for the entity based on a latest available version of the data (subgraphs are checked and the latest timestamp (version of the data) is determined)(Choudhury: e.g., abstract and paragraphs [0086], [0090] and [0099])(Bisignami: e.g., col 64 lines 10-15).

Regarding claim 3, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Choudhury further discloses the method further comprising: receiving a request for data for the entity; and (query is entered by the user that is considered to include a request for data for the entity of the graph)(e.g., abstract and paragraphs [0015]-[0017] and [0075])
Choudhury in view of Bisignami discloses providing data according to the determined version of data for the entity. (based on the determined version of data, the received data is provided)(Choudhury e.g., paragraphs [0053], [0072] and [0083])(Bisignami: e.g., col 64 lines 10-15).
wherein the second graph traversal is top-down and according to a breadth-first rule. (top-down and breadth-first traversal)(e.g., paragraphs [0077], [0092] and [0196]).

Regarding claim 6, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Choudhury further discloses the method further comprising: storing a first timestamp of generating the subgraph; (a first timestamp is stored for generating the subgraph)(e.g., paragraphs [0076] and [0090]) 
storing a second timestamp of updating an availability status of the determined version of data for the entity; (second timestamp of updating the availability status of the version of data in the entity is stored)(e.g., paragraphs [0056], [0076] and [0090])
receiving the data of the determined version from the entity in the graph when the first timestamp is older than the second timestamp; and (e.g., abstract and paragraphs [0046], [0056] and [0080])
updating the subgraph with the received data in the entity. (subgraph is updated)(e.g., paragraphs [0072], [0080], [0082] and [0160]).

Regarding claim 7, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Choudhury further discloses wherein the graph traversal includes: determining links to follow based on a structure of the graph; (links are determined based on a structure of the graph)(e.g., paragraphs [0042], [0077], [0092] and [0196])
determining the version of the data to retrieve for the entity based on the availability status of the version of the data for the entity of the graph; and (version of the data is determined based on the availability status of the version of the data in the entity of the graph)(e.g., paragraphs [0082] and [0160])(Bisignami: e.g., col 64 lines 10-15).
Choudhury further discloses converting the entity into at least a part of a fact. (figure 15 and paragraphs [0072] and [0082]-[0084]).

Regarding claim 8, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Choudhury further discloses further comprising: deleting the determined version of data for the entity; (the version of data in the subgraph is deleted)(e.g., paragraphs [0045] and [0048])
updating the availability status of the determined version of data for the entity; and (subgraph is updated with availability of the determined version)(e.g., paragraphs [0045] and [0048])
Choudhury in view of Bisignami further discloses receiving data for the entity from the graph when a version of data for the entity of the subgraph fails to match the determined version of data. (if no existing subgraph, the graph is traversed and subgraph is generated)(e.g., abstract and paragraphs [0072], [0076], [0080] and [0082])(Bisignami: e.g., col 64 lines 10-15).


a computing device for traversing a graph in a graph database, comprising: (for traversing a graph database based on a request for an entity is considered to be intended use. It is also noted that “graph database” does not appear in any other part of the claims other than the preamble of the independent claim.)(method – reuse of subgraphs)(e.g., figure 1 and paragraph [0063])
at least one processing unit; and (e.g., paragraph [0063])
at least one memory storing computer executable instructions for storing data to a graph database, the instructions when executed by the at least one processing unit causing the computing device to perform steps of: (e.g., paragraph [0063])
generating a subgraph based on a first graph traversal of the graph in response to a search for an entity; (subgraph is generated based on a first graph traversal of searching for an entity)(e.g., abstract, figure 4 and paragraph [0077])
receiving a request for the entity; (query is entered by the user that is considered to include a request for a data in the entity of the graph)(e.g., abstract and paragraphs [0015]-[0017] and [0075])
retrieving the subgraph of the graph; (subgraph is retrieved of a graph – subgraph is associated with previous traversal of the graph for searching the entity)(e.g., abstract and paragraphs [0077]-[0078], [0087] and [0096])
determining a link to follow in the subgraph for a second graph traversal to the entity; (A link is determined to follow in the subgraph )(e.g., abstract, figure 3 and paragraphs [0087] and [0089])
retrieving the entity from the subgraph; (entity is retrieved since a match is found)(e.g., paragraphs [0087]-[0089] and [0160])
determining a version of data for the entity to select based on an availability status of each of a plurality of versions of data for the entity; fetching data corresponding to the entity from the graph when the determined version of the data for the entity is newer than a version of data for the entity in the subgraph; and fetching data corresponding to the entity from the subgraph when the determined version of the data for entity matches the version of data for the entity in the subgraph. 
On the other hand, Bisignani, which relates to dynamic and interactive report generation and editing based on automatic traversal of complex data structures (title), does disclose determining a version of data for the entity to select based on an availability status of each of a plurality of versions of data for the entity; (data generated by graph traversals may be cached to speed up computation of data – determining version of data within the stored enumerated paths and the graph to decide whether cache is valid)(e.g., col 64 lines 5-15)
fetching data corresponding to the entity from the graph when the determined version of the data for the entity is newer than a version of data for the entity in the subgraph; and (data is fetched from the graph when the version in the graph is newer and the cache data is invalid)(e.g., col 64 lines 10-15)
fetching data corresponding to the entity from the subgraph when the determined version of the data for entity matches the version of data for the entity in the subgraph. (data is fetched from the subgraph when the version in the graph matches the cache data)(e.g., col 64 lines 10-15).
It would have been obvious to combine Bisignani with Choudhury for the same reasons as claim 1. 
the steps further comprising: storing a first timestamp of generating the subgraph; (a first timestamp is stored for generating the subgraph)(e.g., paragraphs [0076] and [0090]) 
storing a second timestamp of updating an availability status of a version of data for the entity; (second timestamp of updating the availability status of the version of data in the entity is stored)(e.g., paragraphs [0056], [0076] and [0090])
receiving data for the entity from the graph when the first timestamp is after the second timestamp; and (e.g., abstract and paragraphs [0046], [0056] and [0080])
updating the subgraph with the received data for the entity. (subgraph is updated)(e.g., paragraphs [0072], [0080], [0082] and [0160]).
 
Regarding claim 13, Choudhury in view of Bisignani discloses the computing device of claim 11. Choudhury further discloses the steps further comprising: deleting a version of data for the entity of the graph; (the version of data in the subgraph is deleted)(e.g., paragraphs [0045] and [0048])
updating an availability status of the deleted version of data in the entity of the graph; and (subgraph is updated with availability of the version)(e.g., paragraphs [0045] and [0048])
receiving data for the entity from the graph when a version of data for the entity of the subgraph matches the deleted version of data.  (if no existing subgraph, the graph is traversed and subgraph is generated)(e.g., abstract and paragraphs [0072], [0076], [0080] and [0082]).
a computer storage medium storing computer executable instructions for traversing a graph in a graph database, the instructions when executed by at least one processing unit, cause the at least one processing unit to perform steps of: (e.g., paragraph [0063])
generating a subgraph based on a first graph traversal of the graph in response to a search for an entity; (subgraph is generated based on a first graph traversal of searching for an entity)(e.g., abstract, figure 4 and paragraph [0077])
receiving a request for the entity; (query is entered by the user that is considered to include a request for a data in the entity of the graph)(e.g., abstract and paragraphs [0015]-[0017] and [0075])
retrieving the subgraph of the graph; (subgraph is retrieved of a graph – subgraph is associated with previous traversal of the graph for searching the entity)(e.g., abstract and paragraphs [0077]-[0078], [0087] and [0096])
determining a link to follow in the subgraph for a second graph traversal to the entity; (A link is determined to follow in the subgraph )(e.g., abstract, figure 3 and paragraphs [0087] and [0089])
retrieving the entity from the subgraph; (entity is retrieved since a match is found)(e.g., paragraphs [0087]-[0089] and [0160])
However, Choudhury does not appear to specifically disclose determining a version of data for the entity to select based on an availability status of each of a plurality of versions of data for the entity; fetching data corresponding to the entity from the graph when the determined version of the data for the entity is newer than a version of data for the entity in the subgraph; and fetching data corresponding to the entity from the subgraph when the determined version of the data for entity matches the version of data for the entity in the subgraph. 
On the other hand, Bisignani, which relates to dynamic and interactive report generation and editing based on automatic traversal of complex data structures (title), does disclose determining a version of data for the entity to select based on an availability status of each of a plurality of versions of data for the entity; (data generated by graph traversals may be cached to speed up computation of data – determining version of data within the stored enumerated paths and the graph to decide whether cache is valid)(e.g., col 64 lines 5-15)
fetching data corresponding to the entity from the graph when the determined version of the data for the entity is newer than a version of data for the entity in the subgraph; and (data is fetched from the graph when the version in the graph is newer and the cache data is invalid)(e.g., col 64 lines 10-15)
fetching data corresponding to the entity from the subgraph when the determined version of the data for entity matches the version of data for the entity in the subgraph. (data is fetched from the subgraph when the version in the graph matches the cache data)(e.g., col 64 lines 10-15).
It would have been obvious to combine Bisignani with Choudhury for the same reasons as claim 1. 

Regarding claim 17, Choudhury in view of Bisignani discloses the computer storage medium of claim 16. the steps further comprising: 
updating a first timestamp when generating the subgraph; (a first timestamp is updated for generating the subgraph)(e.g., paragraphs [0076] and [0090]) 
updating a second timestamp when updating an availability status of a version of data for the entity; (second timestamp of updating the availability status of the version of data in the entity is stored)(e.g., paragraphs [0056], [0076] and [0090])
receiving the data of the determined version of the data for the entity from the graph when the first timestamp is after the second timestamp; and (e.g., abstract and paragraphs [0046], [0056] and [0080])
updating the subgraph with the received data for the entity; and (subgraph is updated)(e.g., paragraphs [0072], [0080], [0082] and [0160]).
providing the received data for the entity from the subgraph. (based on the determined version of data, the data is provided)(e.g., paragraphs [0053], [0072] and [0083]).
Claim 18 has substantially similar limitations as stated in claim 13; therefore, it is rejected under the same subject matter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Bisignami and in further view of Hu et al. (U.S. Publication No. 2015/0350324 A1, hereinafter referred to as “Hu”). 
Regarding claim 5, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Neither reference appears to specifically disclose wherein the graph includes a subject, a predicate, and an object, and the subgraph is a subset of the graph. 
On the other hand, Hu, which relates to storing distributed graph data (title), does disclose wherein the graph includes a subject, a predicate, and an object, and the subgraph is a subset of the graph. (graph that is queried includes RDF triple that are subject-predicate-
It would have been obvious to combine Bisignami with Choudhury for the reasons set forth in claim 1, above. Choudhury relates to a query graph that is decomposed of query subgraphs. E.g., abstract. In Choudhury, the subgraphs are queried continuously and the query graph is updated. However, Choudhury does not specifically disclose that the graph includes a subject, a predicate, and an object. On the other hand, it is known for query graphs to include subject-predicate-object expressions. One example, Hu, which relates to a method and system for storing distributed graph data (title), does provide that the graphs include subject-predicate-object expressions to retrieve data from knowledge graphs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the subject-predicate-object expressions to retrieve data from knowledge graphs as disclosed in Hu to the Choudhury-Bisignami combination to further enhance the type of data that can be retrieved by Choudhury, thereby enhancing the overall user experience.

Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Bisignami and in further view of Farrell et al. (U.S. Publication No. 2019/0005163 A1, hereinafter referred to as “Farrell”).
Regarding claim 9, Choudhury in view of Bisignami discloses the computer-implemented method of claim 1. Although Choudhury discloses using a table to track versions (e.g., paragraphs [0133]-[0138]), neither reference appears to specifically disclose wherein the availability status of the plurality of versions of data for the entity is in a freshness table and the freshness table includes one or more of: an entity identifier; a source identifier, wherein the source identifier is an identifier of a source that provides the data for the entity; an availability status of a version of the data for the entity; and a deletion flag of the version of the data in the graph. 
On the other hand, Farrell, which relates to extracting a knowledge graph from program source code (title), does disclose wherein the availability status of the plurality of versions of data for the entity is in a freshness table and the freshness table includes one or more of: an entity identifier; a source identifier, (table includes entity id, source id)(e.g., paragraph [0056]) wherein the source identifier is an identifier of a source that provides the data for the entity; (source identifier identifies source that provides data)(e.g., figure 2 and paragraphs [0021], [0025] and [0056]) an availability status of a version of the data for the entity of the graph; and (availability status of a version – state of the information)(e.g., paragraphs [0051] and [0070]) a deletion flag of the version of the data in the graph. (variables are tracked that include deletions)(e.g., paragraph [0056]).
It would have been obvious to combine Bisignami with Choudhury for the reasons set forth in claim 1, above. Choudhury, Bisignami and Farrell relate to searching or updating graphs. Choudhury discloses that subgraphs are generated from query graphs and that the subgraphs are reused for quicker processing. Choudhury further discloses updating the subgraphs over time. However, Choudhury, by itself, does not appear to specifically disclose using a freshness table that includes an entity id, source id, along with the other features of claim 9. On the other hand, Farrell, which also relates to searching graphs (e.g., abstract), does disclose tracking variables of the knowledge graph as the information changes. E.g., paragraph [0056]. This provides an effective manner to determine whether process is up to date and a more organized way for the system to ensure data being processed is up-to-date and accurate. Therefore, it would have been 

Regarding claim 14, Choudhury in view of Bisignami discloses the computing device of claim 11. Although Choudhury discloses using a table to track versions (e.g., paragraphs [0133]-[0138]), Choudhury does not appear to specifically disclose wherein the availability status of each of the plurality of versions of data for the entity is in a freshness table and the freshness table includes: an entity identifier; a source identifier, wherein the source identifier is an identifier of a source that provides the data for the entity; the availability status of each of the plurality of versions of the data for the entity of the graph; and a deletion flag for each of the plurality of versions of the data in the graph.  
On the other hand, Farrell, which relates to extracting a knowledge graph from program source code (title), does disclose wherein the availability status of each of the plurality of versions of data for the entity is in a freshness table and the freshness table includes: an entity identifier; a source identifier, (table includes entity id, source id)(e.g., paragraph [0056]) wherein the source identifier is an identifier of a source that provides the data for the entity; (source identifier identifies source that provides data)(e.g., figure 2 and paragraphs [0021], [0025] and [0056]) the availability status of each of the plurality of versions of the data for the entity of the graph; and (availability status of a version – state of the information)(e.g., paragraphs [0051] and [0070]) a deletion flag for each of the plurality of versions of the data in the graph. (variables are tracked that include deletions)(e.g., paragraph [0056]).


Regarding claim 19, Choudhury discloses the computer storage medium of claim 16. Although Choudhury discloses using a table to track versions (e.g., paragraphs [0133]-[0138]), Choudhury does not appear to specifically disclose wherein the availability status of the version of data for the entity is in a freshness table and the freshness table including one or more of: an entity identifier; a source identifier, wherein the source identifier is an identifier of a source that provides the data for the entity; an availability status of a version of the data for the entity; and a deletion flag for the version of the data. 
On the other hand, Farrell, which relates to extracting a knowledge graph from program source code (title), does disclose wherein the availability status of the version of data for the entity is in a freshness table and the freshness table including one or more of: an entity identifier; a source identifier, (table includes entity id, source id)(e.g., paragraph [0056]) wherein the source identifier is an identifier of a source that provides the data for the entity; (source identifier identifies source that provides data)(e.g., figure 2 and paragraphs [0021], [0025] and [0056]) an availability status of a version of the data for the entity; and (availability status of a version – state of the information)(e.g., paragraphs [0051] and [0070]) a deletion flag for the version of the data. (variables are tracked that include deletions)(e.g., paragraph [0056]).
It would have been obvious to combine Farrell with Choudhury and Bisignami for the same reasons as stated in claim 9, above.

Allowable Subject Matter
Claims 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165